DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-22 are pending in this application.               Claims 1, 3, 9, 11, 17, and 19 are presented as amended claims.
               Claims 2, 4-8, 10, 12-16, 18, 20-22 are presented as original claims.
               No Claims are newly presented.
               No Claims are cancelled.
Claims Allowable - Reasons for Allowance
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, and 17 are allowed.  None of the prior art cited could anticipate, or be combined to render obvious a second image including the second representation of the target; determining target movement data in accordance with the first representation of the target within the first image and the second representation of the target within the second image, and motion information of the target determined by a motion sensor of the target: and adjusting the exposure parameter for the imaging device using data in the second image that corresponds to the second representation of the target, including: adjusting the exposure parameter for the imaging device using the determined target movement data.
Subsequently, claims 2-8, 10-16, and 18-22 are also now allowable due to dependence on their respective independents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663